JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed November 7, 2011, granting defendant’s motion for summary judgment be affirmed. The district court correctly concluded that appellant failed to demonstrate any genuine issue of material fact precluding summary judgment on his claim of defamation. See Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986) (explaining that entry of summary judgment is mandated “after adequate time for discovery and upon motion, against a party who fails to make a showing sufficient to establish the existence of an element essential to that party’s case, and on which that party will bear the burden of proof at trial”). Appellant did not make a showing sufficient to dispute the evidence that ap-pellee’s reports to credit reporting agencies that appellant was delinquent in his loan payments were accurate at the times they were made. Moreover, appellant has not argued on appeal that additional time for discovery was warranted under Federal Rule of Civil Procedure 56(d) and, indeed, requested in his brief that the case be remanded to the district court with instructions “to proceed directly to trial with no further discovery.” Appellant Br. at 17.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.